Title: From George Washington to the Pennsylvania Council of Safety, 22 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters Bucks County [Pa.] 22d December 1776.

I am honoured with yours of the 18th and 20th. I am of opinion with you, that the Ships, which made their Appearance in Delaware Bay, were never intended to come up, unless to create a diversion below, and thereby draw your Attention from the upper part of the River. But I hope the Weather will soon rid you of all Apprehensions of an Attack by Water for a time to come.
Your Collection of old Cloathes for the Use of the Army, deserves my warmest thanks, they are of the greatest Use and shall be distributed where they are most wanted. I think if the Committee or some proper persons were appointed to go thro the County of Bucks and make a collection of Blankets &ca in the Manner you have done in Philada it would be better than doing it in a military Way by me; for many people, who would be willing to contribute or sell, if asked so to do by their Neighbours or Acquaintances, would feel themselves hurt if the demand was made, and backed by an armed force. But I would at the same time remark, that if any, who can spare without Inconvenience, refuse to do it, I would immediately give proper Assistance to take from them.
I have not a Musket to spare to the Militia who are without Arms. This demand upon me, makes it necessary to remind you, that it will be needless for those to come down who have no Arms, except they will consent to work upon the Fortifications, instead of taking their Tour of military Duty, if they will do that, they may be most usefully employed. I would recommend to you to call in as many Men as can be got, for the express purpose of working, for we shall most undoubtedly have occasion for every Man who can procure or bear a Musket.

In less than ten days from this time my Army will be reduced to a few Virginia and one Maryland Regiment, Colo. Hands, the Regiments lately under Colo. Miles, and the German Battalion, all except the last very thin. The Enemy are most assuredly waiting for that Crisis, and except I am strongly reinforced by Militia, nothing can hinder them from reaching Philadelphia.
I would therefore intreat you to collect every Man you possibly can. Send people out to contradict the Reports that are circulated, that we have more men, than we want, from which, many that would perhaps turn out, if they thought there was a real Necessity, remain at home.
I have ordered the Militia of this County to meet on the 28th and march to Philadelphia, that of Northampton as soon as possible, and have directed the Colonels to make me a Return of those who refuse to appear.
It is necessary that, as the Militia come in, they should make a Return of their Numbers to Genl Putnam, be kind enough to inform the Officers of this, and direct them to do it.
Colonel Biddle has given directions to Major Mifflin to discharge all the Waggons not wanted for the removal of Stores, as we have a sufficiency for the Army here. I am Gentlemen with due Esteem & Regard Your most obt Servt

Go: Washington

